Citation Nr: 0211988	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-07 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia, an umbilical hernia, and a right upper quadrant 
pararectus hernia.  

2.  Entitlement to an increased rating for residuals of a 
dislocated left hip, with intra-articular loose body, 
currently evaluated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired from active duty in May 1979 after more 
than 26 years' active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In June 2001, the Board Remanded the case for additional 
development of the record.  Subsequently, a rating decision 
in August 2001 increased the rating for the veteran's 
service-connected left hip disability, previously rated 
10 percent disabling, to 20 percent disabling, effective from 
April 1996.  


FINDINGS OF FACT

1.  The medical evidence indicates that a right inguinal 
hernia, an umbilical hernia, and a right upper quadrant 
pararectus hernia resulted from injuries during service.  

2.  Residuals of a dislocated left hip, with intra-articular 
loose body, are productive of not more than moderate overall 
functional impairment.  


CONCLUSIONS OF LAW

1.  A right inguinal hernia, an umbilical hernia, and a right 
upper quadrant pararectus hernia were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of a dislocated left hip, with intra-articular 
loose body have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, and Diagnostic Code 5252 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 1996 rating decision, October 1996 statement of the case, 
supplemental statements of the case dated through September 
2001, and, in particular, the Board's June 2001 Remand the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in October 1999, the RO specifically gave notice 
of the evidence needed to substantiate the claims on appeal, 
and asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  However, the appellant has not 
identified, nor does the record reflect, any additional 
records or other evidence that is necessary for a proper 
adjudication of the appellant's appeal.  Accordingly, the 
appellant has been properly apprised of the notice provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, relevant VA examinations, and, pursuant 
to the Board's June 2001 Remand, a medical opinion.  The 
Board notes that a June 2001 letter from the veteran's 
representative requested VA examinations, arguing that prior 
examinations were incomplete.  The Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection for hernias

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  A preexisting injury or 
disease is considered aggravated by military service where 
there is an increase in disability during service, absent a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2001).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The service medical records are completely negative for any 
complaints, abnormal clinical findings, or diagnoses 
pertinent to the veteran's claimed hernias.  Likewise, the 
post-service medical records are silent for such hernias 
until an August 1995 service department outpatient report 
that diagnosed abdominal wall, umbilical, and right inguinal 
hernias.  A February 1999 outpatient record also describes 
hernias in those three areas.  Neither examiner commented on 
the age or etiology of the hernias.  

In January 1997, the veteran's daughter, a physician, wrote 
that, as a result of the veteran's carrying rucksacks 
weighing 60 pounds or more during many of his training drills 
during service, he developed multiple abdominal hernias 
which, after his retirement, became symptomatic.  

Pursuant to the Board's Remand, a VA compensation examination 
was conducted in August 2001 and the examiner was requested 
to furnish a medical opinion as to the etiology of the 
veteran's hernias.  The examiner described a large, 4cm x 4cm 
right upper quadrant pararectus hernia that was reducible 
when the veteran was recumbent, but became painful when 
completely reduced.  He also described a small, 1cm x 2cm 
umbilical hernia, as well as a large right inguinal hernia.  
The examiner commented that

Because of the statement made in the Claims File on 
August 17, 1979, it is difficult to relate the 
present hernias as being service-connected, 
however, the predisposition of weakness in the 
right inguinal area as well as the umbilicus and 
above the pararectus area in the right upper 
quadrant, would be definitely produced by 
100 parachute jumps with a heavy pack and part of 
the time carrying equipment for mortar usage, which 
would predispose to herniation in the ensuing years

The examiner indicated that he had also reviewed the January 
1997 letter from the veteran's physician-daughter.  

While the August 2001 examiner's medical opinion is not a 
model of clarity and does seem to contain a hint of 
speculation, the Board finds that, reading the opinion in the 
light most favorable to the veteran and resolving all doubt 
in his favor, the opinion does provide a sufficient basis to 
conclude that the veteran's current hernias resulted from a 
succession of "injuries" in service.  The record does not 
contain any contrary evidence.  Accordingly, the Board finds 
that service connection is established for a right inguinal 
hernia, an umbilical hernia, and a right upper quadrant 
pararectus hernia.  

Increased rating for left hip disability 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Limitation of extension of the thigh to 5 degrees is to be 
evaluated 10 percent disabling.  Code 5251.  

Limitation of flexion of the thigh to 10 degrees is rated 
40 percent disabling.  If flexion is limited to 20 degrees, a 
30 percent evaluation is appropriate.  For flexion limited to 
30 degrees, a 20 percent rating is warranted.  A 10 percent 
evaluation is for assignment for flexion limited to 45 
degrees.  Code 5252.  

Limitation of abduction of the thigh, with motion lost beyond 
10 degrees, warrants a 20 percent rating.  When adduction is 
limited, with inability to cross the legs, a 10 percent 
evaluation is appropriate.  A 10 percent rating is to be 
assigned for limitation of rotation of the thigh, with 
inability to toe-out the affected leg more than 15 degrees.  
Code 5253.  

For fracture of the shaft or anatomical neck of the femur, 
with nonunion and loose motion, an 80 percent rating is 
warranted.  With nonunion without loose motion, with weight 
bearing preserved with the aid of a brace, a 60 percent 
evaluation is appropriate.   A 60 percent rating is also for 
assignment for fracture of the surgical neck of the femur, 
with false joint.  Malunion of the femur, with marked knee or 
hip disability, warrants a 30 percent rating; with moderate 
knee or hip disability, a 20 percent evaluation is to be 
assigned; with slight knee or hip disability, a 10 percent 
rating is warranted.  Code 5255.  

The veteran has been afforded three VA orthopedic 
compensation examinations since December 1999.  Each examiner 
has reported similar clinical findings regarding the left 
hip: forward flexion is limited to 100 degrees, abduction is 
limited to 45 degrees, adduction is possible to 30 degrees, 
internal rotation while supine is limited to 20 degrees, 
external rotation is possible to 30 degrees, internal 
rotation during flexion is limited to 5 degrees, and external 
rotation during flexion is possible to 20 degrees.  The 
veteran's gait was mildly antalgic.  

The examiners varied somewhat in their assessment of the 
veteran's functional limitation due to the left hip 
disability, however.  The December 1999 examiner 
characterized the disability as being productive of 
moderately severe impairment.  That examiner noted that the 
veteran indicated that the hip had become progressively more 
painful in recent years and that he had difficulty with 
sitting in a car for long periods of time, standing from a 
seated position, walking any distance, and turning over in 
bed.  In February 2000, the examiner noted similar complaints 
by the veteran, but did not provide a functional assessment 
of the hip disability.  The August 2001 examiner indicated 
that the veteran expressed no new complaints regarding his 
hip disability.  The examiner stated that, at some point, the 
veteran may benefit from hip replacement, but that, because 
he was not at that time severely disabled, he should consider 
continued nonoperative treatment.  

Applying the clinical findings noted on the recent 
examinations to the rating criteria for the applicable 
diagnostic codes for hip disabilities, the Board notes that 
the criteria for an evaluation greater than 10 percent are 
not met.  Clearly, the veteran does not have ankylosis of the 
joint, nor does he have residuals of a fracture, so 
Codes 5250 (ankylosis) and 5255 are not directly relevant.  
However, to the extent that Code 5255 contains 
characterizations of the disability in terms of slight, 
moderate, or marked, it is instructive.  

As noted by the RO, 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide 
that ratings are to address the degree of functional 
impairment of working capacity.  Therefore, if a rating 
indicated by a diagnostic code based strictly on range of 
motion does not adequately address the functional impairment 
due to the disability, then §§ 4.40, 4.45, and 4.59-and the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)-
would implicate a higher rating.  

To the extent that Code 5255 indicates that a 20 percent 
rating is warranted for "moderate disability" and a 30 
percent evaluation is to be assigned for "severe 
disability," the Board finds that the medical evidence in 
this case demonstrates that the veteran's left hip disability 
is productive of not more than a moderate overall degree of 
impairment, warranting a 20 percent rating under the 
provisions of §§ 4.40, 4.45, and 4.59 and as set forth, 
analogously, in Code 5255.  No examiner has characterized the 
disability as being severely disabling.  While the veteran's 
impairment is clearly more than slight, the preponderance of 
the evidence indicates that the disability does not at this 
time more nearly approximate the criteria for more than 
moderate disability, under any regulatory provision.   

Therefore, because a 20 percent evaluation is currently in 
effect for the veteran's service-connected left hip 
disability, the Board concludes that an increased rating for 
the disability is not warranted at this time.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has recently been hospitalized for treatment 
of his left hip disability.  Neither does the record reflect 
marked interference with employment.  The record indicates 
that the veteran is retired, but that he occasionally works 
as a substitute teacher.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection is granted for a right inguinal hernia, an 
umbilical hernia, and a right upper quadrant pararectus 
hernia, subject to the law and regulations governing the 
award of monetary benefits.  

An increased rating for residuals of a dislocated left hip, 
with intra-articular loose body, currently evaluated 
20 percent disabling, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

